Citation Nr: 1536985	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-47 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1999 until December 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO, in pertinent part, denied service connection for depression.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012. 

In November 2012, May 2013 and January 2014, the Board remanded the issue on appeal for further development. 

The Board observes that in previous decisions, the Board noted that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied in a September 2010 rating.  As the Veteran did not initiate an appeal from this determination, the Board found that the claim was not before the Board.  However, the Board referred this matter back to the Agency of Original Jurisdiction (AOJ) as it appeared that the Veteran was seeking to reopen his claim in his March 2012 Board hearing testimony.  Subsequently, the AOJ granted service connection for PTSD, effective June 20, 2015; although it appears that the reopened claim had been pending prior to this date.  

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant case, the AOJ issued a supplemental statement of the case (SSOC) in April 2015 continuing to deny the issue on appeal.  The SSOC noted that a March 2015 addendum opinion indicated that another VA examination was required as the Veteran had not been examined based on a now-corroborated in-service stressor; the death of a fellow service member.  The SSOC then noted that the Veteran was scheduled for another examination in April 2015, but he failed to report.  However, the record shows that in April 2015, the Veteran did in fact undergo another VA psychiatric examination, which determined that the Veteran's unspecified depressive disorder was more likely than not secondary (in part) to his symptoms of PTSD.  The examiner also indicated that there was too much overlap between the Veteran's PTSD and depressive symptoms for there to be any meaningful differentiation.  However, it does not appear that this examination report was not considered by the AOJ.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, as in the instant case, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  

Moreover, as discussed above, service connection for PTSD was awarded, effective June 20, 2015, but the Veteran's claim for an acquired psychiatric disorder has been pending since July 2008.  Further, it also appears that a new claim for PTSD was pending prior to June 20, 2015.  As such, in order to avoid any prejudice to the Veteran, this matter must be returned to the AOJ for consideration of this evidence, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) should be readjudicated based on the entirety of the evidence, to specifically include the April 2015 VA examination report.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




